[Cite as State v. Bumbulis, 2014-Ohio-5207.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     HURON COUNTY


State of Ohio                                      Court of Appeals No. H-13-025

        Appellee                                   Trial Court No. TRD1303700

v.

Ronald C. Bumbulis                                 DECISION AND JUDGMENT

        Appellant                                  Decided: November 21, 2014


                                               *****

        G. Stuart O’Hara, Jr., Law Director, and Scott M. Christophel,
        Assistant Law Director, for appellee.

        Brent L. English, for appellant.

                                               *****

        OSOWIK, J.

        {¶ 1} This is an appeal from a September 19, 2013 judgment of the Norwalk

Municipal Court, Huron County, Ohio, which found appellant guilty of one count of
failure to maintain an assured clear distance, in violation of R.C. 4511.21(A). For the

reasons set forth below, this court affirms the judgment of the trial court.

         {¶ 2} Appellant, Ronald C. Bumbulis, sets forth the following two assignments of

error:

                  1. The trial court committed reversible error by denying Appellant’s

         Motion for Acquittal at the conclusion of the State’s case and at the

         conclusion of the presentation of all evidence because the evidence was

         insufficient to establish every element of the offense beyond a reasonable

         doubt.

                  2. The Trial Court’s judgment of conviction for failing to maintain

         an assured clear distance is against the manifest weight [of] the evidence.

         {¶ 3} The following undisputed facts are relevant to this appeal. On June 27,

2013, appellant Ronald Bumbulis was on duty driving a commercial truck westbound

along State Route 18 in Huron County, Ohio. Appellant was transporting a load of

landscaping stones weighing approximately 78,000 pounds. The conditions were dark as

appellant was traveling at night and the weather was rainy and inclement.

         {¶ 4} Simultaneously, on June 27, 2013, a woman and a passenger were driving

westbound along State Route 18 returning home to New London, Ohio. They were

traveling some distance ahead of appellant’s position. They experienced mechanical

difficulties with their vehicle and pulled it to the side of the road.




2.
       {¶ 5} On June 27, 2013, Ohio State Highway Patrol Trooper Sarah Frey (“Trooper

Frey”) was on duty in Huron County, Ohio. Trooper Frey received a dispatch regarding

the disabled vehicle stopped along State Route 18 needing assistance. Trooper Frey

traveled towards the location and arrived in the vicinity shortly after 2:00 a.m. Although

it was nighttime and the weather conditions were rainy, Trooper Frey was able to observe

the disabled vehicle as she approached it from a location of approximately 1,000 feet

away from the vehicle.

       {¶ 6} After Trooper Frey passed the vehicle and began the process of turning

around in a driveway in order to assist the disabled vehicle, appellant was approaching

the location of the disabled vehicle in his commercial truck. Notably, shortly before

appellant reached the disabled vehicle, another commercial truck driver also driving his

truck along State Route 18, Clint Simonson, had just observed the disabled vehicle along

the side of the road, adjusted the trajectory of his truck, and avoided striking the vehicle.

Simonson had first noticed the vehicle from approximately 60 feet away. Simonson

promptly notified appellant who was traveling in his truck approximately one-half of a

mile behind Simonson via CB radio of the presence of the disabled vehicle.

       {¶ 7} Unfortunately, appellant did not avoid striking the vehicle. Appellant struck

the disabled vehicle right as Trooper Frey was on the scene turning around in a driveway.

Fortunately, there were no injuries. Appellant was subsequently cited with one count of

failing to maintain an assured clear distance, in violation of R.C. 4511.21(A). On




3.
September 19, 2013, the case proceeded to bench trial in the Norwalk Municipal Court.

Appellant was found guilty. This appeal ensued.

       {¶ 8} In the first assignment of error, appellant maintains the trial court erred in

denying appellant’s Crim.R. 29(A) motion for acquittal. In support, appellant maintains

that reasonable minds could only conclude that the disabled vehicle was not reasonably

discernible to appellant. We do not concur.

       {¶ 9} Crim.R. 29(A) establishes that a motion for an acquittal may be granted if

the evidence presented was insufficient to sustain a conviction of the offense. In

conjunction with Crim.R. 29(A), it is well-established that when reviewing a disputed

denial of a motion for acquittal made pursuant to Crim.R. 29(A), the appellate court must

determine whether the evidence presented is such that reasonable minds could reach

different conclusions as to whether the elements of the offense had been proven beyond a

reasonable doubt. State v. Perry, 6th Dist. Huron No. H-12-020, 2014-Ohio-4732, ¶ 23.

Accordingly, the relevant inquiry becomes, whether after viewing the evidence in the

light most favorable to the prosecution, any rational trier of fact could have found the

elements of the crime proven beyond a reasonable doubt. Id. at ¶ 24.

       {¶ 10} In conjunction with the above, Supreme Court of Ohio precedent pertinent

to assured clear distance cases establishes that in order to prove a violation of R.C.

4511.21(A), which directs that no person shall drive any motor vehicle upon any street or

highway at such a speed that it will not permit them to stop the vehicle within an assured

clear distance ahead, it must be demonstrated that the accused collided with (1) an object




4.
ahead of him or her in the path of travel, (2) the object was stationary or moving in the

same direction, (3) the object did not suddenly appear in the path of travel, and (4) the

object was reasonably discernible. State v. Leslein, 72 Ohio St.3d 50, 647 N.E.2d 477

(1995). We note that as relevant to the instant case, the dispute centers upon whether the

disabled vehicle was reasonably discernible to appellant.

       {¶ 11} Significantly, we also note that this court has recognized that a vehicle

stopped in the roadway does not constitute a sudden emergency. State v. Perella, 6th

Dist. Lucas No. L-07-1066, 2007-Ohio-6122, ¶ 21.

       {¶ 12} At trial in this matter, Trooper Frey gave uncontroverted testimony that

despite the conditions and just prior to the collision, she was able to observe the disabled

vehicle from approximately 1,000 feet away. This testimony was corroborated by

Trooper Frey’s dash cam video. The dash cam video reflected that the headlights of the

patrol cruiser illuminated the roadway sufficiently to a distance of at least 100 feet.

Appellant concedes that Trooper Frey’s dash cam video shows reflective surfaces on and

along the roadway and reflective surfaces on the disable vehicle. The video was admitted

into evidence.

       {¶ 13} In addition to Trooper Frey’s eyewitness testimony Simonson, another

commercial truck driver who drove past the disabled vehicle moments before it was

struck by appellant, also testified at trial. Simonson furnished uncontroverted testimony

that while also driving a commercial truck at the same time of night, during these same

weather conditions, and just prior to the collision, he was able to observe the disabled




5.
vehicle from a distance of approximately 60 feet away, was able to take measures to

adjust his path of travel and avoid striking the vehicle, and then notified appellant via CB

radio of the disabled vehicle as appellant approached it.

       {¶ 14} The record of evidence reflects that two other individuals driving motor

vehicles under the same conditions as appellant and at the same time as appellant both

discerned the presence of the vehicle with adequate time and distance to successfully

avoid striking it. While we acknowledge appellant’s contention that reasonable minds

can only conclude that the subject vehicle was not reasonably discernible, the record of

evidence does not comport with that position. Appellant has failed to establish that

reasonable minds could only conclude that the vehicle at issue was not reasonably

discernible. Wherefore, we find appellant’s first assignment of error not well-taken.

       {¶ 15} In appellant’s second assignment of error, he similarly contends that his

conviction was against the manifest weight of the evidence. We are not persuaded.

       {¶ 16} It is well-established that in reviewing manifest weight of the evidence

claims, this court acts as a “thirteenth juror” in order to determine whether the trier of fact

lost its way and created such a manifest miscarriage of justice that the conviction must be

overturned and a new trial ordered. State v. Thompkins, 78 Ohio St.3d 380, 678 N.E.2d

541 (1978).

       {¶ 17} As referenced above, this court does not construe a vehicle stopped upon a

roadway as an unavoidable sudden emergency. Perella, 6th Dist. Lucas No. L-07-1066,

2007-Ohio-6122, ¶ 21. The record reflects the testimony of two eyewitnesses who




6.
encountered the same vehicle under the same circumstances and at the same time as

appellant. The record reflects that both of these witnesses reasonably discerned the

vehicle with adequate time and distance to avoid striking it. Conversely, appellant

maintains that under these circumstances there was no way for him to have observed the

vehicle and avoided colliding with it. Appellant concludes, “[T]he black Volkswagen

was simply not reasonably discernible.” We do not concur.

       {¶ 18} The record reflects ample evidence from which a rational trier of fact could

have found the elements of the crime proven beyond a reasonable doubt. The record

notably encompasses the eyewitness testimony of Trooper Frey and Simonson, who both

were driving motor vehicles at the same time as appellant, under the same conditions as

appellant, and in the same location as appellant. Both witnesses clearly testified as to

their ability to discern the subject vehicle with adequate time and distance to enable them

to avoid colliding with it. As such, we find that the record does not support a

determination that the verdict constituted a manifest miscarriage of justice necessitating a

new trial. Wherefore, we find appellant’s second assignment of error not well-taken.

       {¶ 19} We find that substantial justice has been done in this matter. The judgment

of the Norwalk Municipal Court, Huron County, Ohio, is hereby affirmed. Appellant is

ordered to pay the costs of this appeal pursuant to App.R. 24.


                                                                        Judgment affirmed.




7.
                                                                      State v. Bumbulis
                                                                      C.A. No. H-13-025




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Arlene Singer, J.                              _______________________________
                                                           JUDGE
Thomas J. Osowik, J.
                                               _______________________________
Stephen A. Yarbrough, P.J.                                 JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                 http://www.sconet.state.oh.us/rod/newpdf/?source=6.




8.